DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, drawn to a method for manufacturing a battery cell, in the reply filed on 16 March 2022 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched and examined together without undue burden.  This is not found persuasive because the battery cell corresponding to Group I includes limitations that would require a distinct, burdensome search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (JP 2017224568 A) (references herein made with respect to English Machine Translation attached) in view of Abe et al. (US 2019/0119476 A1) and further in view of Kim et al. (US 2019/0036148 A1).

Regarding claim 11, Asai discloses a method for manufacturing a secondary battery 10 with an electrode assembly 11, an electrolyte solution, and a case 12 that houses the electrode assembly and the electrolyte [0022]. The method of manufacturing the electrode assembly includes forming a plurality of positive electrodes 13 and a plurality of negative electrodes 16 in an electrode manufacturing device 30 and stacking them with a plurality of separators 24  in between the positive and negative electrodes to insulate them from each other [0023]. In the electrode manufacturing equipment 30, band-like electrode material is cut into individual pieces of positive or negative electrode [0029]. Each positive electrode and negative electrode are conveyed in the electrode manufacturing equipment where positive electrode tab 14a and negative electrode tab 17a are respectively formed [0035]-[0036]. Asai does not provide additional details regarding the composition of the separator.
Asai additionally teaches wherein the battery may be used in an Electric Vehicle (EV) [0002].
Abe discloses a method for manufacturing a separator for a non-aqueous secondary battery such as those widely used in vehicles. The separator is formed as a laminated separator disposed between a positive electrode and a negative electrode [0110]. The separator is itself comprised of a polyolefin porous film and an insulating porous layer are coated on one or both surfaces of the film as needed [0071].
It would therefore be obvious to one of ordinary skill in the art to modify the method of Asai such that a plurality of separators were formed as polyolefin porous layers with an insulating layer formed on both surfaces of the separator, as taught by Abe, with a reasonable expectation of success in providing a suitable plurality of separators with suitable insulating properties between adjacent positive and negative electrodes.

Modified Asai therefore reads on the claim limitation “forming a plurality of separators each having a film member coated with an insulating material at both sides.” 

Asai further discloses wherein secondary battery 10 has a pair of unlabeled terminals (Fig. 1) where the electrical connections from positive and negative tabs are respectively led. Asai does not provide details regarding electrode leads and/or terminal connections, as are present in conventional batteries. Modified Asai additionally fails to disclose wherein each positive and negative electrode plate are disposed with a pair of tabs.

Kim teaches a method for manufacturing a stacked battery assembly in which a plurality of positive and negative plates are stacked with separators interposed in between (Fig. 2). Kim further teaches that conventional stacked electrode assemblies are configured with a single positive terminal and a single negative terminal [0006]. In said configurations, the relationship 

Kim teaches an electrode assembly manufactured to address the above problems such that the first electrode plates 1, e.g. positive plates, are formed with a pair of first tabs 111 and 112, e.g. positive tabs [0056]. Similarly, second plates 2 are each formed with a pair of second tabs 121 and 122[0052]. In this configuration, each of the positive tabs 111 and 112 on a single positive plate are connected to respective positive leads, 113 and 114, forming a positive terminal 110 (Fig. 1). Consequently, having two smaller tabs instead of one large tab results in easier welding between tabs and leads at relatively small joint portions, thereby increasing coupling strength [0069]. 

It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Asai such that it included a connection step in which each electrode tab on the electrode plates were connected with a corresponding electrode lead to direct the electrical connection to the terminals of Asai as conventionally known in the art and taught by Abe.

It would further be obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Asai such that two relatively smaller tabs were formed on each positive and negative plate instead of one relatively larger tab, as taught by Kim, with a reasonable expectation of success in improving coupling strength between tabs and the 

Modified Asai therefore reads on the claim limitation “A method for manufacturing a battery cell (secondary battery 10) for an electric vehicle, comprising: forming a plurality of positive electrode plates (positive electrode 13) each having a first positive electrode tab (positive electrode tab 14a) and a second positive electrode tab; forming a plurality of negative electrode plates each having a first negative electrode tab (negative electrode tab 17a) and a second negative electrode tab; forming a plurality of separators each having a film member coated with an insulating material at both sides; forming an electrode assembly by stacking the plurality of positive electrode plates, the plurality of negative electrode plates, and the plurality of separators, to alternately stack the positive electrode plates and the negative electrode plates and to insulate each adjacent pair of the positive and negative electrode plates by interposing the separator therebetween; and connecting a plurality of positive electrode terminals (positive electrode leads) to the positive electrode plates and a plurality of negative electrode terminals (negative electrode leads) to the negative electrode plates.

Regarding claims 12 and 14, Modified Asai meets the claim limitations of the method of claim 11 as set forth above. Asai further discloses wherein the electrodes are formed from an electrode material 20 that includes a strip-shaped current collector foil 21 and a coated portion 22 present on both sides of the strip [0031], Fig. 3b. In the electrode material 20 for the positive 
Regarding claim 12, Modified Asai therefore reads on the claim limitation “wherein the forming of the plurality of positive electrode plates includes:
	forming a positive electrode coated portion by coating a positive active material to both sides of a positive current collector except for a margin including a positive electrode tab portion;
	loading the positive current collector to a notching die (rotary die cutter 34); and
	forming the positive electrode plate by cutting the positive electrode tab portion to form the first positive electrode tab and the second positive electrode tab, and by cutting the positive current collector by a predetermined interval” 
Regarding claim 14, Modified Asai similarly reads on the claim limitation “wherein the forming of the plurality of negative electrode plates includes:
	forming a negative electrode coated portion by coating a negative active material to both sides of a negative current collector except for a margin including a negative electrode tab portion;
	loading the negative current collector to a notching die; and
	forming the negative electrode plate by cutting the negative electrode tab portion to form the first negative electrode tab and the second negative electrode tab, and by cutting the negative current collector by a predetermined interval

Regarding claims 13 and 15, Modified Asai meets the claim limitations of the method of claims 12 and 14, respectively, as set forth above. Asai further discloses wherein the notching die is comprised of an upper portion, die roll 35 with a tab cutting portion 42 having a shape projecting radially outward from the roll main body and corresponding with the shape of the electrode tabs [0040], Fig. 4. Furthermore, the die has a cutting edge 40 further comprised of the aforementioned tab cutting portion and additional blade portions 41 and 43 that cut the current collector (Fig. 4). Asai teaches that a clearance exists between the tip of the cutting edge 40 and the anvil roll 45 such that they do not come into contact with each other [0043]. Furthermore, when the electrode material 20 passes between the die roll and the anvil roll, raised portion 46 elevates the exposed portion 23 corresponding with the tab cutting portion [0055]. 
Regarding claim 13, Modified Asai therefore reads on the claim limitation “wherein the notching die comprises:
	an upper die (die roll 35) including a plurality of tab protrusions (tab cutting portion 42) that form the first and second positive electrode tabs and a cutter blade for cutting the positive current collector by a predetermined interval (cutter blades 41 and 43); and
	a lower die including a plurality of tab grooves (elevated portions 46) that correspond to the plurality of tab protrusions and a cutter groove (clearance between anvil roll and cutting edge) that corresponds to the cutter blade.”

Regarding claim 15, Modified Asai similarly reads on the claim limitation “wherein the notching die comprises:
	an upper die including a plurality of tab protrusions that form the first and second negative electrode tabs and a cutter blade for cutting the negative current collector by a predetermined interval; and
	a lower die including a plurality of tab grooves that correspond to the plurality of tab protrusions and a cutter groove that corresponds to the cutter blade.”

Regarding claim 19, Modified Asai meets the claim limitations of the method of claim 11 as set forth above. Asai further discloses wherein a pair of electrode terminals are exposed outside of the case 12 (Fig. 1), but fails to provide details regarding the case.
Kim, however, teaches that the battery case for a stacked electrode assembly may be formed as a pouch-shaped battery case made of a laminate sheet [0014].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Modified Asai such that the case was formed as a pouch case made of a laminate sheet, as taught by Kim, with a reasonable “further comprising sealing the electrode assembly by a pouch while exteriorly exposing at least a part of the electrode terminals” because the case must necessarily be sealed due to the electrolytic solution housed within it.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (JP 2017224568 A) (references herein made with respect to English Machine Translation attached) in view of Abe et al. (US 2019/0119476 A1) and further in view of Kim et al. (US 2019/0036148 A1) as applied to claim 11 above and further in view of Matsui et al. (US 2014/0058598 A1).

Regarding claim 16, Modified Asai meets the claim limitations of the method of claim 11 as set forth above. Kim accordingly discloses wherein the each electrode tab is welded to a corresponding electrode lead, as common in the art.
Matsui, for example, teaches a stacked electrode assembly with a plurality of positive electrode tabs, cathode tabs 61c, and a plurality of negative electrode tabs, anode tabs 62C [0256]. Matsui further teaches that the plurality of anode tabs are connected to an anode lead 54 via ultrasonic welding [0258] and similarly the cathode tabs are connected to a cathode lead 53.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Modified Asai such that the electrode tabs were each welded to corresponding electrode leads, as taught by Kim and Matsui, with a 
Modified Asai therefore reads on the claim limitation “wherein the forming of the electrode assembly includes:
	welding the first positive electrode tabs of the plurality of positive electrode plates;
	welding the second positive electrode tabs of the plurality of positive electrode plates;
	welding the first negative electrode tabs of the plurality of negative electrode plates; and
	welding the second negative electrode tabs of the plurality of negative electrode plates.”

Regarding claim 17, Modified Asai meets the claim limitations of the method of claim 11 as set forth above. Modified Asai fails to provide details regarding the welding step between the electrode tabs and the electrode leads. 
Matsui teaches that the welding between the electrode tabs and the electrode leads may be ultrasonic welding and is comprised of loading the electrode assembly onto a welding anvil 77a [0258]. A welding horn 77b then moves down to sandwich anode tabs to the anode lead  54 where ultrasonic vibration is then applied thereby fixing the anode tabs and anode leads (Figs. 13A-13C). Similarly, the welding horn fixes the cathode tabs to the cathode lead 53 in the same way.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Modified Asai such that the welding of 
Modified Asai therefore reads on the claim limitation “wherein the connecting of the plurality of positive electrode terminals (positive electrode leads) to the positive electrode plates and the plurality of negative electrode terminals (negative electrode leads) to the negative electrode plates includes:
	loading the electrode assembly into a welding jig (welding anvil 77a of Matsui);
	loading a first positive electrode terminal and a first negative electrode terminal to the first positive electrode tab and the first negative electrode tab, respectively, by a welding horn (vibrating welding horn 77b of Matsui);
	loading a second positive electrode terminal and a second negative electrode terminal to the second positive electrode tab and the second negative electrode tab, respectively; and
	welding the second positive electrode terminal and the second negative electrode terminal to the second positive electrode tab and the second negative electrode tab, respectively, by moving the welding horn (vibrating welding horn 77b of Matsui).” because the welding process would need to happen twice for each positive and negative plate corresponding with the pair of welding sites between the first and second electrode tabs/leads.

Regarding claim 18, Modified Asai meets the claim limitations of the method of claim 17 as set forth above. Modified Asai accordingly reads on the claim limitation “wherein the welding includes ultrasonic welding.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (US 2012/0164520 A1) teaches an electrode assembly having a pair of positive and negative tabs joined together on respective terminals 40 and 50 (Fig. 1). Choi further teaches that the stacked assembly may be sealed in a pouch-shaped case with a flange part 212 [0053].
Shinyashiki et al. (US 2019/0013507 A1) teaches a stack-type battery with two positive electrode leads and two negative electrode leads corresponding with a reduction in battery size and improved energy density [0009], Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728